DETAILED ACTION

Response to Arguments
Applicant’s claim amendments and arguments, see Remarks, filed 12/17/2021, with respect to claims 1, 11, and 16 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Razavi et al. (U.S. Pat. App. Pub. 2016/0143076), claims 2, 6-9, 12, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Razavi and Johnson (U.S. Pat. App. Pub. 2010/0069035), and claims 3, 13, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Razavi, Johnson, and Lillie et al. (U.S. Pat. App. Pub. 2011/0145903), have been fully considered and are persuasive.  The rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 5-11, 15, 16, 20-29 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[0059]-[0063], Fig. 7A, and recited in independent claims 1, 11, and 16, in particular comprising:
receiving a service directory, the service directory comprising a list of available software services, a corresponding at least one network address for each software service of the available software services, and at least one test method for each combination of the software service and the corresponding at least one network address, wherein the first and second network appliances receive the service directory from a portal and maintain copies of the service directory and update the service directory based on a change to the service directory at the portal (claim 1; similarly recited in claims 11 and 16).

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441